Citation Nr: 0702601	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-18 690	)	DATE
	)


On appeal from the decision of the 
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 70% disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2003 rating action that 
increased the rating of the veteran's PTSD from 10% to 30%, 
effective July 2002; the veteran appealed the increased 
rating as inadequate.

In March 2005, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

By rating action of July 2005, the RO increased the rating of 
the veteran's PTSD to 70%, effective July 2002.

In August 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDING OF FACT

In January 2007, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant, through his authorized representative, that he 
wanted to withdraw the appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or his authorized representative.  38 C.F.R. 
§ 20.204.  

In a December 2006 written statement which was received from 
his authorized representative in January 2007, the appellant 
stated that he was satisfied with the 70% rating assigned his 
PTSD, and his representative withdrew the claim for a further 
increased rating for PTSD.  

As the appellant has withdrawn his appeal for a rating in 
excess of 70% for PTSD, the Board finds that there remain no 
allegations of errors of fact or law for appellate 
consideration in this case.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal with respect to a rating in excess of 70% for PTSD 
is dismissed.



		
MICHAEL D. MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


